DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/22 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 12/7/20 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (JP-2012141 758) in view of Pan et al (CN-105738915 A) and Jeon et al (US Pat. 8,004,559) (all of record).
Regarding claims 1 and 4, Hatakeyama et al discloses a method for constructing a three-dimensional image of an object (30), comprising: generating first point cloud data (31A) corresponding to reflection points of the object (80) generated by a laser scanner (10A) having a laser outputting part (11) and a fight receiving part (12); generating second point cloud data (31B, 31C) corresponding to reflection points of the object (30) generated by laser scanners (10B, 10C) respectively, each laser scanners (10B, 10C) having a laser outputting part (11) and a light receiving part (12); and synthesizing the point cloud data (31A, 31B, 31C) to generate synthesized point cloud data (31) based on position data of reference points at which each of the laser scanners (10A, 10B, 1OC) is placed (see paragraphs [0010]-[0014] and figures 1, 3, 4 below). 

    PNG
    media_image1.png
    395
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    649
    891
    media_image2.png
    Greyscale

Hatakeyama et al does not explicitly teach step of refining the initial surface estimate using positions of the first and second point clouds and geometry of the first and second counterposed channels to generate a final point cloud.
Pan et al discloses a three dimensional Radar measuring method and device comprising steps of: obtaining a first point cloud data, obtaining a second point cloud data and combine both first and second point cloud data to obtaining a final three- dimensional point cloud for estimating the position of the measuring point (see “Description” section).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Hatakeyama et al addition step of combining both first and second point cloud data for the purpose of estimating the position of the measuring point as taught by Pan et al.
Hatakeyama et al teaches the use of laser scanners (10A, 10B, 10C), each comprises a laser source (11) and receiver (12).
Hatakeyama et al does not teach that the first counterposed channel comprises a first camera from a first operative coaxial camera-projector pair and a first projector from a second operative coaxial camera-projector pair and the second counterposed channel comprises a second camera from the second operative coaxial camera-projector pair and a second projector from the first operative coaxial camera-projector pair; at least one of the first or second operative coaxial camera-projector pairs is aligned at an oblique angle relative to the target surface and target surface normal.
Jeon et al. (8,004,559) discloses a first operative coaxial camera-projector (Fig. 1. Ref. 2) pair aligned at a first angle (See Fig. 1) relative to a target surface (Fig. 1, Ref. 1) that projects a first illumination (Fig. 1, Ref. 4a) on the target surface (Fig. 1, Ref. 1); a second operative coaxial camera-projector pair (Fig. 1, Ref. 3) aligned at a second angle (See Fig. 1) relative to the target surface (Fig. 1, Ref. 1) that projects a second illumination (Fig. 1. Ref. 4a) on the target surface (Fig. 1, Ref 1): wherein the first and second angles are equal and opposite to one another (See Fig. 1) relative to the target (Fig. 1, Ref. 1) surface such that the second operative coaxial camera-projector pair (Fig. 1. Ref. 3) is configured to capture a first reflection from the first illumination (Fig. 1. Ref. A) and the first operative coaxial camera projector-pair (Fig. 1, Ref. 2) is configured to capture a second reflection from the second illumination (Fig. 1, Ref. B).

    PNG
    media_image3.png
    677
    656
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace optical measuring system of Hatakeyama et al by the optical measuring system of Jeon et al; in particular, replace the laser scanners (first and second counterposed channels) of Hatakeyama et al by first and second pairs of camera-projector pairs of Jeon et al for the same purpose of determining the dimension information of the target surface. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 5, Jeon et al does not teach that at least one of the first or second operative coaxial camera-projector pairs is aligned substantially perpendicularly relative to the target surface. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the camera-projector pairs so that at least one of the first or second operative coaxial camera-projector pairs is aligned substantially perpendicularly relative to the target surface since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Double Patenting
11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1-2, 4-13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,883,823 (Haugen et al). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope and all of the limitations of claims 1-2, 4-13  of the present invention can be read from claims 1-20 of the patent.
- Claim 1 of the present invention can be read from claims 1 and 5-7 of the patent.
- Claim 2 of the present invention can be read from claim 5 of the patent.
- Claim 3 of the present invention can be read from claim 7 of the patent.
- Claim 4 of the present invention can be read from claim 8 of the patent.
- Claim 5 of the present invention can be read from claim 9 of the patent.
- Claim 6 of the present invention can be read from claim 10 of the patent.
- Claim 7 of the present invention can be read from claim 11 of the patent.
- Claim 8 of the present invention can be read from claim 12 of the patent.
- Claim 9 of the present invention can be read from claim 13 of the patent.
- Claim 10 of the present invention can be read from claim 13 of the patent.
- Claim 11 of the present invention can be read from claim 14 of the patent.
- Claim 12 of the present invention can be read from claim 15 of the patent.
- Claim 13 of the present invention can be read from claim 19 of the patent.
	Regarding claims 18-20 of the present invention, claim 19 of the patent does not teach that the inspection results is related to component placement on a circuit board, an amount of solder paste deposited on a circuit board or a position of solder paste deposited on a circuitry board; however, it would have been obvious to one having ordinary skill in the art before the invention was made to use the basic device of patent to inspect the component placement on a circuit board, an amount of solder paste deposited on a circuit board or a position of solder paste deposited on a circuitry board if different kinds of inspections are designed.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive.
a. With respect to the rejection under 35 USC 103, applicant canceled claim 3 and insert all of limitations of claim 3 into claim 1 and argues that “Applicant respectfully submits that these different sensing paradigms of Hatakeyama and Jeon are not simple equivalents that may be exchanged for one another”. In other world, Hatakeyama appears to use time of flight detection for the laser scanning, while Jeon teaches the use of 3D shape measurement apparatus includes a first inspection part and a second inspection part and each part comprising a light source 4a, a grating 4b and a project lens 4c, viewing lens 6a and camera 6b. The argument is not deemed to be persuasive because there are many different optical measuring system for measuring three dimensional shape of an object; for example, optical scanning system of Hatakeyama and phase profilometry system of Jeon. It is agreed that they are not the same or different structures; however, they are both can be used for measuring a 3-dimensional shape; thus, one skill in the art know how to replace one for another.
	b. The Double Patenting rejection is stand because applicant fails to submit a proper Terminal Disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  September 30, 2022